Motion for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before January 5, 1967, with notes of issue for January 17, 1967, and upon the further conditions that defendant pays the sum of $1,586 to the Devereux Foundation of Devon, Pennsylvania, before December 30, 1966; that he continue to pay to the Devereux Foundation all current charges as. they accrue for the maintenance of his son Harry at the Devereux School, and that the defendant stipulate with the plaintiff within five days after the entry of the order herein to pay all penalties and interest on the village, school and sanitary sewer district taxes of the Village and Town of Searsdale, which taxes are presently outstanding for the year 1966 in the sum of $2,418.16 to the extent those penalties and interest have accrued and will accrue until the date defendant pays to plaintiff $3,000 of the sum required to be paid by the order appealed from. Upon defendant’s failure to comply with any of the foregoing conditions, an order may be entered ex parte vacating the stay. Concur—■ Botein, P. J., Breitel, Rabin, Steuer and Capozzoli, JJ.